Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicants’ Amendment and Remarks, filed on 8/17/2021, in which claims 26 and 33 are cancelled, claims 12-16, 18-22, 24, 25 and 27-32 are amended to change the breadth and scope of the claims, and claim 34 is newly added.
Claim 18 and its dependents are allowable. The restriction requirement between invention I and II, as set forth in the Office action mailed on 1/21/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn.  Claims 12-17, 31 and 34 directed to a method of treating a GI disorder, concomitantly increasing the relative abundance of B. adolescentis followed by increasing the relative abundance of B. longum or B. bifidum, by administering a specific selection of neutral HMOs, are no longer withdrawn from consideration because, like allowable claim 18, independent claim 12 and its dependents have been amended to be free of the prior art.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See 

Claims 12-22, 24, 25, 27-32 and 34 are pending in the instant application and are found to be allowable.

	Priority
This application is a National Stage Application of PCT/DK2018/050041, filed on 3/1/2018.  The instant application claims foreign priority to DK 2017-70149 filed on 3/1/2017. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application on 8/29/2019. 
Withdrawn Rejections
All rejection(s) of record for claim(s) 26 and 33 is/are hereby withdrawn due to the cancellation of said claim(s) rendering said rejection(s) moot.
Applicant’s amendment, filed on 8/17/2021, with respect to the rejection of claims 18-22, 24, 25 and 27-30 under 35 U.S.C. § 112(a), for lack of enablement, has been fully considered and is persuasive. Applicant has amended the claims to narrow the scope such that the claims are fully enabled by the instant specification. The rejection is hereby withdrawn.
Applicant’s amendment, filed on 8/17/2021, with respect to the rejection of:
Claims 18, 25 and 27 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 37 of copending application US 16/30313; claims 18, 20 and 24 on the ground of nonstatutory obviousness-type double patenting withdrawn.
With respect to the provisional rejection of claims 18, 24, 25, 27 and 30 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 42, 44 and 45 of copending application US 16/616338, application 16/616338 was filed after the instant application. In accordance with M.P.E.P. §804(1)(B)(1), "If a "provisional" nonstatutory obviousness-type double patenting (ODP) rejection is the only rejection remaining in the earlier filed of the two pending applications, while the later-filed application is rejectable on other grounds, the examiner should withdraw that rejection and permit the earlier-filed application to issue as a patent without a terminal disclaimer." The rejection is hereby withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
There is no disclosure or reasonable suggestion in the prior art that would guide one of ordinary skill in the art to arrive at the instantly claimed inventions. Specifically, the instant claims are drawn to either a method of treating a GI condition or modulating gut microbiota, wherein in both inventions, the specific HMOs, 2-FL, 3-FL, DFL, LNT, LNnT, LNFP-I, or combinations thereof, are administered in two phases, wherein phase one B. adolescentis and phase two increases the relative abundance of B. longum or B. bifidum. The art is silent on treating a GI condition or modulating gut microbiota, where this effect on Bifobacteria is observed, as a result of the instantly claimed HMOs.
Conclusion
Accordingly, the application is in condition for allowance.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:30 AM - 4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	/DALE R MILLER/           Primary Examiner, Art Unit 1623